                 Case 1:18-cr-00879-SHS Document 269 Filed 11/04/20 Page 1 of 1

                                          MICHAEL H. SPORN
                                              ATTORNEY AT LA\\7
                                               299 l3ROADWAY
                                          NEW YORK, NEW YORK 10007
 TELEPHONE                                                                                        FACSIMILE
(212) 791-1200                                                                                  (2J 2) 791-3047
                                              mhsporo@gmail.com




                                                                     November 4, 2020


     Hon. Sidney H. Stein
                                                                            MEMO ENDORSED
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                                     Re: United States v. Leyyi Castillo
                                         Ind. No. 18 Cr. 879 (SHS)

      Dear Judge Stein:

            This letter is respectfuJly submitted to request that the sentencing proceeding currently
     scheduled for ovember 18, 2020 be adjourned to a date in January that may be convenient to
     the Court. Mr. Castillo is not in custody. With the recent uptick in COVID cases, physically
     convening at the courthouse continues to be a concern. An adjournment also will provide an
     opportunity for Mr. Castillo to file amended returns pursuant to our plea agreement. The
     government consents to this request. Thank you for your consideration of this matter.




                                                                     Michael H. Sporn

                                                The sentencing is adjourned to January 21, 2021, at 2:30 p.m. The
                                                defense submissions are due by January 4, 2021, the government
     :MHS/ss                                    submissions are due by January 11, 2021.
     Cc: Daniel Nessim, Esq.
                                                Dated: New York, New York
                                                       November 4, 2020
